Citation Nr: 0606038	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  99-18 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an asbestos-related 
respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel
INTRODUCTION

The veteran had active service from January 1952 through 
March 1955, with prior National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The veteran's current respiratory disorder is shown to be 
related to his in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for an asbestos-related 
respiratory disorder have been met.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for his respiratory 
disorder, which is currently diagnosed as chronic obstructive 
pulmonary disease (COPD), but has also been diagnosed as 
asbestosis.  He contends that his current disability was 
caused by in-service asbestos exposure.  The preponderance of 
the evidence is supports his claim, because the veteran was 
exposed to asbestos in service and competent medical evidence 
shows a current disability related to that asbestos exposure.

To prove service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1131;  
38 C.F.R. § 3.303(a).

The first element requires medical evidence of a current 
disability.  The most common disease resulting from asbestos 
exposure is interstitial pulmonary fibrosis (asbestosis).  A 
history of asbestos exposure and radiographic evidence of 
parenchymal lung disease are required to establish a current 
clinical asbestosis diagnosis.  See VA's Manual 21-1, Part 
VI, para. 7.21 (October 3, 1997).  

In January 1996, Dr. Segarra, a private physician who is 
Board certified in internal medicine, pulmonary diseases and 
critical care, stated that the veteran had pleural and 
parenchymal changes consistent with a clinical diagnosis of 
asbestosis.  This opinion came after chest x-ray and 
pulmonary function tests were discussed.  In 1999, Dr. Verma, 
another private physician, also diagnosed the veteran with 
asbestosis.  

The August 2005 VA examination, which stated that there was 
no indication of "asbestos" was conducted by a nurse 
practitioner, rather than a Board certified pulmonologist, as 
required by the February 2005 remand.  In addition, there was 
no discussion by a "B reader" radiologist with regard to 
any chest radiographs.  VA has been unable to provide 
competent medical information as to the current status of the 
veteran's pulmonary disorders.  The Board specifically asked 
for particular medical information in accord with internal VA 
procedures and processes as required in cases of alleged 
asbestos exposure.  Dr. Segarra is Board certified in 
internal medicine and pulmonary diseases.  His opinion was 
linked to x-ray studies with a complete description of 
intrathoracic findings.  His opinion is given greater weight 
than the VA nurse practitioner who attempted to provide an 
opinion in August 2005.  Her opinion is inadequate for 
adjudication purposes.  It failed to comply with the requests 
of the February 2005 remand and provided a diagnosis that 
included "No indication of asbestos [sic]."  Asbestos is 
not a diagnosis.  The nurse practioner is clearly not the 
person qualified to give such an opinion in this 
circumstance.  The VA opinion of August 2005 is given no 
weight whatsoever.  The first element, medical evidence of a 
current disability, is met.

In an asbestos-related claim, to satisfy the second element, 
evidence of an in-service incurrence of the disease, VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See VAOPGCPREC 4-2000 
(April 13, 2000).  The record shows that the RO complied with 
these procedures.  The April 1995 letter to the veteran 
requested pre and post service asbestos exposure details, 
and, in April 2005, the RO obtained the veteran's service 
records, which show the jobs performed during the veteran's 
active service.  In the November 2005 Supplemental Statement 
of the Case (SSOC), VA conceded potential occupational 
exposure to asbestos based upon veteran's in-service 
occupational specialty of Fireman (Boiler Tech).  Thus, the 
second element is met.

The third element, a medical nexus between the current 
disability and the in-service disease or injury, is also met.  
In-service asbestos exposure was conceded in the November 
2005 SSOC based upon the veteran's in-service specialty.  Dr. 
Segarra's January 1996 opinion specifically links the 
veteran's asbestosis with his "intense exposure history."  
In 1999, Dr. Verma, when diagnosing asbestosis,  remarked on 
the veteran's long-time asbestos exposure.  In November 1999, 
a VA examiner noted the veteran's history of asbestos 
exposure in-service and out, and diagnosed COPD and probable 
asbestosis, but made no link to service.  Thus, the third 
element is also met.

Because there is competent medical evidence showing a current 
asbestos-related respiratory disability, and because the 
current disability is related to the veteran's in-service 
asbestos exposure, the preponderance of the evidence supports 
the veteran's claim.

Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.   
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown,  
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for an asbestos-related 
respiratory disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


